Citation Nr: 1827044	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-35 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence is against the finding that the Veteran was exposed to herbicides such as Agent Orange during service in Thailand.

2.  Ischemic heart disease is not shown to have been manifest during active service, was not manifest within one year of service, and a preponderance of the evidence fails to establish that it is related to active service.


CONCLUSION OF LAW

The criteria to establish service connection for ischemic heart disease are not met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) the information and medical or lay evidence that is necessary to substantiate the claim; (2) the portion of the information and evidence that VA will obtain; and (3) the portion of the information that the claimant is to provide.  38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).

The RO provided pre-adjudication notice, by letter, in August 2012.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate his service connection claim, as well as the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by VA and for the effective dates of the claims.  The Board finds that VA has fulfilled its duty to notify the Veteran.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C. § 5102 (A) (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  No examinations have been provided with regard to this claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As is discussed in detail below, there is no indication of ischemic heart disease in service.  Therefore, the Board finds that a VA examination is not warranted.  The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance is required for VA to comply with its duty to assist.


II.  Service Connection for Ischemic Heart Disease

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

With regard to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116 (a) (3) (2012); 38 C.F.R. § 3.307 (a) (6) (iii) (2017).  Exposure to Agent Orange may also be established on a factual basis for veterans whose duties placed them on or near the perimeters of Thailand military bases.  VBA Manual M21-1, IV.ii.1.H.5.

The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309 (e) (2017).

Certain chronic diseases, including ischemic heart disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307 (a) (3), 3.309 (a) 2017.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Here, there is no material dispute that the Veteran is diagnosed with ischemic heart disease.  A current diagnosis of ischemic heart disease has been established. 

The Veteran maintains that he has ischemic heart disease resulting from Agent Orange exposure in Thailand.  The Veteran maintains that he was stationed in Thailand for three months in 1964, where his official duty was aerospace ground equipment repairman.  He specifically contends that the barracks that he stayed in were located close to the fence perimeter where herbicides were used to control vegetation.  

VA regulations provide that ischemic heart disease is presumed to be associated with herbicide agent exposure in service, assuming such exposure has been demonstrated.  38 C.F.R. § 3.309 (e) (2017).

The personnel records show that the Veteran was assigned to "TDY" (temporary duty) to "SEA" (Southeast Asia); however, there are no records showing that the Veteran was ever stationed in Thailand; they only show the Veteran being stationed at Clark AFB in the Philippines.  He has submitted statements that this temporary assignment was to the Udorn Base (AFB) in Thailand.  Even if the Board accepts that the Veteran was in Thailand, his exposure to Agent Orange has not been established.

In furtherance of his claim, the Veteran has submitted pictures the he contends were from his time at Udorn Air Force Base.

Initially, the Board notes that there is no probative evidence to show that the Veteran had service in Vietnam.  Therefore, the presumption of herbicide exposure in Vietnam is not warranted, and the presumption of service connection based on herbicide exposure in Vietnam does not apply.  See 38 C.F.R. § 3.307 (2017).

Additionally, the Board finds that a preponderance of the evidence of record is against a finding that the Veteran was stationed in Thailand or that he was otherwise exposed to herbicides during active service.  As the Veterans military record fails to show that he was, "a veteran whose duties placed them on or near the perimeters of Thailand military bases" service connection based on herbicide exposure cannot be granted. 

The Board has considered the Veteran's assertions that he was assigned to Udorn, Thailand; however, even if the Veteran was given the benefit of the doubt with respect to service at Udorn, Thailand, there is insufficient evidence to show herbicide exposure.  The Veteran stated that he stayed in barracks that were close to the perimeter of the base.  The VA may concede exposure to herbicides at Air Bases in Thailand only if service along the perimeter fence can be confirmed based on occupational specialty, or some other factual documentation.  The Veteran's service personnel records show that he was an aerospace ground equipment repairman.  This occupational specialty has not been recognized as requiring service along the perimeter fence.  Additionally, it cannot be determined from the pictures submitted by the Veteran that he served in Thailand or that he had service along the perimeter fence in Thailand.  

The Board now turns to whether service connection may be granted on a direct-incurrence basis or on the basis of continuity of symptomatology.  As previously discussed, the Veteran has been diagnosed with ischemic heart disease, thereby satisfying the first element of direct service connection.  See Medical Treatment Records. 

As service treatment records are negative for complaint, treatment, or diagnosis of a cardiovascular disorder and the Board has found that the Veteran was not exposed to herbicides, to include Agent Orange, while in service, there is no evidence of an in-service event, disease, or injury to satisfy the second element of direct service connection.  Nor does the medical evidence reflect that the Veteran's ischemic heart disease manifested within a year of active duty service.  He does not argue the contrary.  A preponderance of the evidence fails to establish that the Veteran's ischemic heart disease is related to active service.  There is simply no objective medical evidence to support such a finding.  In sum, the preponderance of the probative evidence of record does not show that the Veteran was exposed to herbicides, either directly or presumptively.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


